DETAILED ACTION
1.	The communication is in response to the application received 04/05/2021, wherein claims 1-20 are pending and are examined as follows. The instant application is a continuation of Application No. 16/880,553, filed 05/21/2020, now U.S. Patent No. 10,999,519 B2.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 04/05/2021 and 07/21/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
4.	Claims 9, 10, 19, and 20 are objected to because of the following informalities:  the limitation recites “elative positional relationship…”  (emphasis added). It appears the term “elative” should read “relative”.  Please update. Appropriate correction is required.
5.	Claims 10 and 20 are further objected to because of the following informalities:  the limitation recites “measured by a sensor”  (emphasis added), however, the term sensor is not sufficiently described in the specification (¶0020) that provides clear definition of what type of sensor is employed. This could be construed, given its BRI, to be an imaging sensor similar to .  Appropriate correction is required.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what 
7.	Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,999,519 B2, hereinafter referred to as 519. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the claims of the instant application. Overall, both claim sets disclose first and second shooting assemblies of a shooting device on a movable platform that can obtain images of an environment for target tracking purposes. Noted differences are primarily due to (1) the claimed elements not necessarily being one-to-one (e.g., “performing target object recognition on the second image to obtain a tracking position area of a target object to be tracked in the second image” (instant claim 1) vs. “performing target object recognition on an area indicated by the second area indication information in the second image to determine the target object in the second image to obtain a tracking position area of the target object to be tracked in the second image” (Patented claim 1). Note that in the example above, the above limitation of instant claim 1 is broader than what is recited in patented claim 1, with the main differences in bold. Minor differences in wording were also found in the limitation “area indication information” of instant claim 6 vs. the limitation “first area indication information” and “second area indication information” of patented claim 1, where again the instant claims appear to be a broader version than those found in the patented claims. Similar instances of other differences appear throughout the claim sets as illustrated in the table below. 
Claims 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of 519 in view of Shahdi et al. US 10,477,157 B1 (see PTO 892). Shahdi employs a sensor fusion system that fuses visual data from mono cameras with gyroscope and accelerometer data. Positioning of the latter devices near the camera(s) facilitate the extrinsic calibration processing of the sensor array, where parameters define the relative positioning and orientation between two sensors. Please see below for details.
**Note: The items below that are BOLD/UNDERLINED in the Instant Application/Patented Application, respectively, indicate differences in the claim limitation.

Instant Application 17/222,627


U.S. Patent No. 10,999,519 B2
(Previously 16/880,553)

Claim 1
A target tracking method applicable to a shooting device including a first shooting assembly and a second shooting assembly, comprising: calling the first shooting assembly to shoot an environment to obtain a first image; calling the second shooting assembly to shoot the environment to obtain a second image; performing target object recognition on the second image to obtain a tracking position area of a target object to be tracked in the second image; adjusting a shooting attitude of the shooting device 
Claim 1
A target tracking method applicable to a shooting device including a first shooting assembly and a second shooting assembly, comprising: calling the first shooting assembly to shoot an environment to obtain a first image; calling the second shooting assembly to shoot the environment to obtain a second image; sending the first image to a control terminal of a movable platform carrying the shooting device to cause the control terminal to display the first image; obtaining first area indication information  the first area indication information being determined by the control terminal by detecting a selection operation of a target object to be tracked performed by a user on the first image displayed by the control terminal; determining second area indication information of the second image according to the first area indication information and a relative positional relationship between the first shooting assembly and the second shooting assembly; performing target object recognition on an area indicated by the second area indication information in the second image to determine the target object in the second image to obtain a tracking position area of the target object to be tracked in the second image; and adjusting a shooting attitude of the shooting device according to the tracking position area of the target object in the second image to adjust a location of the target object in a shooting frame of the first shooting assembly.
Claim 6
The method according to claim 1, further comprising: determining a tracking position area of the target object in the shooting frame of the first shooting assembly according to the tracking position area of the target object in the second image; marking the target object in the first image according to the tracking position area of the target object in the shooting frame of the first shooting assembly to obtain a marked first image; and sending the marked first image to the control terminal of the movable platform carrying the shooting assembly, such that the control terminal displays the marked first image.
Claim 8
 The method according to the claim 6, wherein determining the tracking position area of the target object in the shooting frame of the first shooting assembly includes: determining the tracking position area of the target object in the shooting frame of the first shooting assembly according to the tracking 
Claim 2
The method according to claim 1, wherein adjusting the shooting attitude of the shooting device includes: -32-Client Ref No. 2019F0040US2 Attorney Docket No. 00203.3468.01 US adjusting at least one of an attitude of the movable platform including the shooting device or an attitude of a gimbal carrying the shooting device to adjust the shooting attitude of the shooting device according to the tracking position area of the target object in the second image.
Claim 2
The method according to claim 1, wherein adjusting the shooting attitude of the shooting device includes: adjusting at least one of an attitude of the movable platform including the shooting device or an attitude of a gimbal carrying the shooting device to adjust the shooting attitude of the shooting device according to the tracking position area of the target object in the second image.
Claim 3
The method according to claim 1, wherein the first shooting assembly includes a thermal infrared imaging device, the second shooting assembly includes a visible light imaging device, and the second image includes an optical image.
Claim 3
The method according to claim 1, wherein the first shooting assembly includes a thermal infrared imaging device, the second shooting assembly includes a visible light imaging device, and the second image includes an optical image.
Claim 4

Claim 4

Claim 5
The method according to claim 1, wherein adjusting the shooting attitude of the shooting device includes: adjusting the shooting attitude of the shooting device according to the tracking position area of the target object in the shooting frame of the first shooting assembly.

Claim 5
The method according to claim 1, wherein adjusting the shooting attitude of the shooting device includes: determining a tracking position area of the target object in the shooting frame of the first shooting assembly according to the tracking position area of the target object in the second image; and adjusting the shooting attitude of the shooting device according to the tracking position area of the target object in the shooting frame of the first shooting assembly.
Claim 6
The method according to claim 1, comprising: sending the first image to the control terminal to cause the control terminal to display the first image; wherein performing the target object recognition on the second image to obtain the -33-Client Ref No. 2019F0040US2Attorney Docket No. 00203.3468.01 UStracking position area of the target object to be tracked in the second image includes: obtaining area indication information sent by the control terminal, the area indication information being determined by the control terminal by detecting a selection operation of the target object performed by a user on the first image displayed by the control terminal; and determining the target object to be tracked in the second image to obtain the tracking position area of the target object in the second image according to the area indication information.
Claim 1
 performing target object recognition on an area indicated by the second area indication information in the second image to determine the target object in the second image to obtain a tracking position area of the target object to be tracked in the second image…
obtaining first area indication information sent by the control terminal, the first area indication information being determined by the control terminal by detecting a selection operation of a target object to be tracked performed by a user on the first image displayed by the control terminal;

Claim 7
The method according to the claim 6, wherein: the area indication information is first area indication information; and 
Claim 1
… obtaining first area indication information… to determine the target object in the second image to obtain a tracking 

Claim 8
The method according to the claim 1, further comprising, after marking the target object in the first image and before sending the marked first image to the control terminal: extracting at least part of second image information; and -34-Client Ref No. 2019F0040US2 Attorney Docket No. 00203.3468.01 US adding the at least part of 
Claim 7
The method according to the claim 6, further comprising, after marking the target object in the first image and before sending the marked first image to the control terminal of the movable platform: extracting at least part of the second image information; and adding the 
Claim 9
The method according to the claim 1, further comprising: obtaining the relative positional relationship between the first shooting assembly and the second shooting assembly.
(**Refer to note below)
Claim 1
…determining second area indication information of the second image according to the first area indication information and a relative positional relationship between the first shooting assembly and the second shooting assembly
Claim 10
The method according to the claim 9, wherein obtaining the relative positional relationship includes: obtaining the relative positional relationship measured by a sensor in the movable platform.
Note: this is not found in 519. See below.
Claim 11
A movable platform comprising: a shooting device including a first shooting assembly and a second shooting assembly, imaging modes of the first shooting assembly and the second shooting assembly being different; a communication interface; a control terminal; a memory storing a computer program 
Claim 9
A movable platform comprising: a shooting device including a first shooting assembly and a second shooting assembly, imaging modes of the first shooting assembly and the second shooting assembly being different; a communication interface; a control terminal; a memory storing a computer program send, via the communication interface, the first image to the control terminal to cause the control terminal to display the first image; obtain first area indication information sent by the control terminal, the first area indication information being determined by the control terminal by detecting a selection operation of a target object to be tracked performed by a user on the first image displayed by the control terminal; determine second area indication information of the second image according to the first area indication information and a relative positional relationship between the first shooting assembly and the second shooting assembly; perform target object recognition on an area indicated by the second area 
Claim 14
The movable platform according to the claim 9, wherein: the processor is further configured to execute the program instructions to: determine a tracking position area of the target object in the shooting frame of the first shooting assembly according to the tracking position area of the target object in the second image; and mark the target object in the first image according to the tracking position area of the target object in the shooting frame of the first shooting assembly to obtain a marked first image; and the communication interface 
Claim 16
The movable platform according to the claim 14, wherein the processor is further configured to execute the program instructions to: determine the tracking position area of the target object in the shooting frame of the first shooting assembly according to the tracking position area of the target object in the second image and the relative positional relationship between the first shooting assembly and the second shooting assembly.
Claim 12
Similar to Claim 2 above
Claim 10
Similar to Claim 2 above
Claim 13
Similar to Claim 3 above
Claim 11
Similar to Claim 3 above
Claim 14
Similar to Claim 4 above
Claim 12
Similar to Claim 4 above
Claim 15

Claim 13

Claim 16
Similar to Claim 6 above
See Claim 1 above
Claim 17
Similar to Claim 7 above
See Claim 1 above
Claim 18
Similar to Claim 8 above
Claim 15
Similar to Claim 7 above
Claim 19
Similar to Claim 9 above
See Claim 1 above
Claim 20
Similar to Claim 10 above
Note: this is not found in 519. See below.




As to Claim 1, the combined disclosure of claims 1, 6, and 8 of 519 is found to teach all of the recited features as noted in the table above. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the foregoing claims of 519 to arrive at the target tracking method of claim 1, where a marked first image can be obtained from a determined tracking position area of a target object in a first image based on a second image, both captured by separate shooting assemblies, such that the marked first image can be displayed by a control terminal of a movable platform. By the foregoing, accurate tracking of the target object can be realized (¶0004 of filed specification).
As to Claim 14, the same motivation presented for claim 1 also applies.
As to Claim 9, the limitation “further comprising: obtaining the relative positional relationship between the first shooting assembly and the second shooting assembly” is not explicitly recited “and a relative positional relationship between the first shooting assembly and the second shooting assembly” which is used to for “determining second area indication information of the second image”. As such, the relative positional relationship would have had to be obtained in order to determine the second area indication. Therefore, claim 1 of 519 is found to read on instant claim 9. 
As to Claims 10 and 20, 519 does not disclose “wherein obtaining the relative positional relationship includes: obtaining the relative positional relationship measured by a sensor in the movable platform”.  Shahdi on the other hand from the same or similar field of endeavor for calibrating a sensor array for vision computing is found to teach the foregoing limitation as noted for e.g. in col. 9 lines 51-65. As previously noted, Shahdi employs a sensor fusion system that fuses visual data from monochrome cameras with gyroscope and accelerometer data (i.e. the claimed sensor). Positioning of the latter devices near the camera(s) facilitate the extrinsic calibration processing of the sensor array, where extrinsic parameters define the relative positioning and orientation between two sensors of the array which include the two monochrome cameras (col. 6 lines 16-28). The foregoing teachings relate to an augmented reality system (e.g. Fig. 5) which can be construed as a movable platform given its BRI.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the sensor array calibration approach of Shahdi which relies on IMU sensors and two monochrome cameras as described, to facilitate determining the relative positioning of the two cameras which further enable computer vision processes to augment a user’s physical environment with virtual information (abstract). This also allows for improved navigation of the user’s environment (col. 6 lines 51-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486